Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action regarding Application Ser. No. 16/935,360 filed 07/22/2020 is in response to Applicant’s response dated 08/01/2022 to election/restriction requirement dated 07/25/2022.  
Claims 1-17 are currently pending in this application. Claim 15-17 have been withdrawn from consideration for being non-elected claims. Claim 1-14  are under full consideration. 
Foreign Priority Benefit
Acknowledgment is made of applicant’s claim to foreign priority benefit from French Patent Application FR19 08320 filed 07/23/2019. A certified copy of the priority document has been filed and is made of record. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/22/2020 has been placed in the application file and the information referred to therein has been considered by the examiner. A duly initialed and signed copy is attached herewith. Accordingly, information disclosure statements are being considered if signed and initialed by Examiner.
Drawings
The drawings filed on 07/22/2020 are acceptable for examination purposes. 

Restriction/Election
Applicant’s election without traverse of Group I, claims 1-14 drawn to a method of thinning and encapsulating a microelectronic component in the reply filed on 08/01/2022 is acknowledged. Consequently, claim 15-17 have been withdrawn from consideration for being non-elected claims. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. -The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1-14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 1 recites the limitation, “…the substrate, the adhesive layer and the component forming an elementary structure” in line 7. There is insufficient antecedent basis for limitation in the claim.  The claim recites “a microelectronic component” and not “a component”. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-7, 9-11, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Horibe et al. (U.S. PG Publication 2019/0051944; cited in the information disclosure statement dated  07/22/2020) in view of Shen et al. (U.S. PG Publication 2016/0043018)  
Regarding Claim 1 Horibe  discloses a method of thinning thickness of a battery structure (Horibe paragraph 0006) includes preparing a battery layer formed on a support substrate, in which the battery layer includes a protection layer formed on the support substrate, a film battery element formed on the protection layer and an insulator covering the film battery element. (Horibe paragraph 0007), equivalent to the method of encapsulation. 
 Horibe discloses a fabrication process, the method comprising preparing a support substrate (Horibe paragraph 0071); the support substrate comprising a first principal face, a second principal face, and a lateral face (Horibe Fig. 2C, D, paragraph 0071), on which a film battery element is formed on the support substrate (Horibe Fig. 2D, paragraph 0071), which includes a protection layer is formed (Horibe paragraph 0071) and an adhesive material covering the device element (Horibe paragraph 0023). Horibe also discloses the method further includes removing the support substrate from the battery layer at least in part by etching while protecting the film battery element by the protection layer (Horibe paragraph 0007), equivalent to a method of thinning of microelectronic device. Horibe is silent about the thickness of the support substrate, but teaches that it can be thinned down to 75 to 50 µm (Horibe paragraph 0116), which means it can have values greater than 75µm before the thinning step, which includes the claimed range of more than 200 µm. 
Horibe is silent about a detachable protection layer covering the adhesive film, and fixing the detachable protection layer onto a manipulation structure.   
Shen discloses a method of manufacturing a semi-conductor device, wherein the substrate is thinned from the back side (Shen paragraph 0009) after being adhered to a carrier with a detachable film deposed between the device and the carrier (Shen paragraph 0021), the carrier is considered equivalent to the manipulation structure. Shen discloses the carrier can be subsequently removed through the detachable film from the back side of the device (Shen paragraph 0021) and a more complicated thinning process is not required (Shen paragraph 0021). The teaching of Shen is directed to an analogous process of thinning a substrate with the help of a carrier considered equivalent to a manipulation structure, and Horibe and Shen deal in the same field of endeavor, namely method of manufacturing energy storage devices. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have modified the method of Horibe by the teaching of Shen and to have used a detachable film to easily separate the battery structure from a manipulation structure for thinning a backside substrate of the battery structure without the need for a complicated thinning process (Shen paragraph 0021). It would have also been obvious to have used a similar detachable protection film elsewhere in the battery structure such as the lateral side. Such a modification is considered the use of known technique to improve similar devices (methods, or products) in the same way (MPEP 2143 I C).
Horibe discloses the thickness of the support substrate can be thinned down to 75 to 50 µm (Horibe paragraph 0116), which is included in the claimed range of less than 100 µm and anticipates the claimed range. 
Regarding claim 2 Horibe discloses the thickness of the support substrate can be thinned down to 75 to 50 µm (Horibe paragraph 0116), which is very close in its lower range to the claimed range of less than 50 µm. According to the MPEP, “a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (See MPEP 2144.05 I).
Regarding claim 3 and 4 Horibe discloses the battery structure has an adhesive layer 132, 163 (i.e. an insulator layer made from adhesive material and considered equivalent to the adhesive layer) that can be covered with a protection layer 144A,B (Horibe Fig. 3C), considered equivalent to the cover recited in claim 4. Horibe is silent about a detachable protection layer covering the adhesive film, and fixing the detachable protection layer onto a manipulation structure. Shen discloses the substrate including the semiconductor devices is adhered to a carrier, the carrier equivalent to the manipulation structure, with a detachable film deposed between the device and the carrier (Shen paragraph 0021) and the carrier can be subsequently removed through the detachable film from substrate (Shen paragraph 0021) considered equivalent to the separation of the detachable protection layer from the adhesive layer.   
Regarding claim 5 and 6 Horibe discloses the battery elements can be stacked in a vertical direction (i.e. one on top of the other) (Horibe paragraph 0009, 0016)  and the insulator of upper one of the battery layers bonds to a lower one of the battery layers (Horibe paragraph 0016, 0019, 0047), the insulator layer is made from adhesive material (Horibe paragraph 0046) and considered equivalent to the adhesive layer. 
Regarding claim 7 Horibe discloses a method of forming vias 172, 174 formed in the stacked battery layers, and which makes the battery layers accessible (Horibe Fig. 4A-C, 5, paragraph 0013, 0039). Horibe further discloses the vias are formed within the stacked battery layers to provide a conductive path between an external device and the film battery elements (Horibe paragraph 0056), equivalent to the step of the opening filled by an electrically conducting material to form electrically conducting contacts are formed. 
Regarding claim 9 the insulator layer, equivalent to the adhesive layer has vias or hollow passage formed therein (Horibe paragraph 0039, 0056), which are considered equivalent to the hollowed-out part. 
Regarding claim 10 the insulator layer, equivalent to the adhesive layer, is discontinuous so as to form a cavity for the battery layers (Horibe Fig. 1, 4A-C)  
 Regarding claim 11 Horibe disclose the thickness of the battery layers 140A, 140B (Horibe Fig. 9A) which also include the insulator layer (i.e. equivalent to the adhesive layer) is less than or equal to 10 µm (Horibe paragraph 0055, 0056), which significantly overlap with the claimed range of between 1 to 50 µm. The disclosed range (less than or equal to 10 µm) overlaps with the claimed range  (1 to 50 µm) since the disclosed rage also includes values less than 1 µm not included in the claimed range. According to the MPEP “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)” (MPEP 2144.05).
Regarding claim 13 Horibe discloses the stacked battery layers each of which includes at least one film battery element (Horibe paragraph 0039), which means it can have more than one film battery element, equivalent to the several microelectronic components.
 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Horibe et al. (U.S. PG Publication 2019/0051944; cited in the information disclosure statement dated 07/22/2020) in view of Shen et al. (U.S. PG Publication 2016/0043018), and further in view of Martin et al. (U.S. PG Publication 2014/0325832) 
The discussion of Horibe and Shen as applied to claim 1 above is fully incorporated here and is relied upon for the limitation of the claim in this section. 
Regarding claim 8 Horibe and Shen are silent about the adhesive layer is an anisotropic conducting film. Martin discloses a method of production of a microbattery (Martin paragraph 0017), and the method includes the steps of thinning of the substrate (Martin paragraph 0018),  and encapsulation of the electrochemical cell (Martin paragraph 0031), and the encapsulation material can be electronically conductive such as anisotropic conductive adhesive (Martin paragraph 0078), which can allow an electrical contact be made (Martin paragraph 0078). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have modified the adhesive layer of Horibe by the anisotropic conductive adhesive of Martin (Martin paragraph 0078), so that it can allow an electrical contact be made (Martin paragraph 0078). According to the MPEP such a modification is considered the use of known technique to improve similar devices (methods, or products) in the same way (MPEP 2143 I C).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Horibe et al. (U.S. PG Publication 2019/0051944; cited in the information disclosure statement dated  07/22/2020) in view of Shen et al. (U.S. PG Publication 2016/0043018)  and further in view of Bedjaoui et al. (U.S. PG Publication 2016/0293905; called Bedjaoui ‘905)
The discussion of Horibe and Shen as applied to claim 1 is fully incorporated here and is relied upon for the limitation of the claim in this section. 
Regarding claim 12 Horibe is silent about the adhesive layer is rolled onto the substrate. Bedjaoui ‘905 discloses an electrochemical device such as microbattery containing at least one stack of active layers containing lithium (Bedjaoui ‘905 paragraph 0024), the stack comprising at least a first electrode connected to a first current collector and at least a second electrode connected to a second current (Bedjaoui ‘905 paragraph 0025) and said stack disposed on a substrate and being covered by an encapsulation layer (Bedjaoui ‘905 paragraph 0026). Bedjaoui also discloses a method of fabrication of said microbattery (Bedjaoui ‘905 paragraph 0033) in which  two electrically conducting strips being separated by an electrically insulating strip to be electrically insulated from one another (Bedjaoui ‘905 paragraph 0039), securing the barrier film and the adhesive  film with the substrate  so as to encapsulate the stack of active layers, the barrier film and the adhesive film forming an encapsulation layer (Bedjaoui ‘905 paragraph 0040), considered equivalent to adhesive film rolled onto the substrate. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have modified the method of Horibe by the teaching of Bedjaoui ‘905 and made the adhesive layer roll onto the substrate to encapsulate the battery layers. According to the MPEP such a modification is considered the use of known technique to improve similar devices (methods, or products) in the same way (MPEP 2143 I C).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Horibe et al. (U.S. PG Publication 2019/0051944; cited in the information disclosure statement dated  07/22/2020) in view of Shen et al. (U.S. PG Publication 2016/0043018)  and further in view of Bedjaoui et al. (U.S. PG Publication 2017/0111994; cited in information disclosure statement dated 07/22/2020) 
The discussion of Horibe and Shen as applied to claim 1 and 13 is fully incorporated here and is relied upon for the limitation of the claim in this section.
Regarding claim 14 Horibe discloses the method of fabrication of stacked battery structure (Horibe paragraph 0008), and the stacked battery structure have thinner total thickness (Horibe paragraph 0017), and the total thickness of the film battery element may be less than or equal to about ten micrometers (Horibe paragraph 0055), but Horibe is silent about the batteries being microbatteries. 
Bedjaoui discloses a method of producing an electrical device comprising a support, and an electric component (Bedjaoui paragraph 0009), and the method teaches the encapsulation and assembly of devices carried out using thin substrate (Bedjaoui paragraph 0069), and the components are microbatteries (Bedjaoui Fig. 8, 9, paragraph 0069), carried out on thin glass substrate of a thickness of 50 micron (Bedjaoui paragraph 0072). Bedjaoui teaches the disclosure provides reducing the dimension of length, width and thickness of the microelectronic devices and adapt to the requirements of integrating the microelectronic devices (Bedjaoui paragraph 0005) which are lithium micro-battery (Bedjaoui paragraph 0072). Therefore, it would have been obvious to a person of ordinary skill in the art to have modified the method of Horibe by the teaching of Bedjaoui and made the thin battery elements into microbatteries that are adapted to the requirement of integration (Bedjaoui paragraph 0005). According to the MPEP such a modification is considered use of known technique to improve similar devices (methods, or products) in the same way (MPEP 2143 I C). 
  Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR M KEKIA whose telephone number is (571)270-5918. The examiner can normally be reached 9:00am-5:00 pm,.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CYNTHIA KELLY can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN G JELSMA/Primary Examiner, Art Unit 1722                                                                                                                                                                                                        

/OMAR M KEKIA/Examiner, Art Unit 1722